Title: V. Communication from House of Delegates to Senate concerning Money Bills, [9 January 1778]
From: Virginia Assembly
To: Virginia Assembly



[9 January 1778]

Reasons to be offered at the conference to be desired of the Senate in answer to their reasons delivered at the last conference.
The house of delegates not being satisfied with the reasons urged by the Senate in support of their amendments to the resolution for allowing to Thomas Johnson the sum of £15-5-6 have desired this second conference to shew the insufficiency of the said reasons and to propose that some expedient may be adopted by the two houses for reconciling their difference of opinion.
The resemblance between the constituent parts of our legislature and that of Great Britain is supposed by the Senate so faint that no ground remains for those jealousies which have prompted the commons of Gr. Br. against their house of lords. This might have been, and doubtless was, urged at the time our constitution was formed as a reason why the Senate and delegates should have equal powers over money bills: but the argument having been then overruled, the powers of the Senate as to this point being fixed by the constitution on the same restrictive footing with those of the Lords in the British legislature, it is conceived not to be the proper question of this day whether the resemblance between them in general be faint or strong, well or ill grounded; but whether the constitution has not made them to resemble in this point?
Had those who framed the constitution, as soon as they had completed that work, been asked, man by man, what a money bill was, it is supposed that man by man they would have referred for answer to the well-known laws and usage of parliament, or would have formed their answer on the parliamentary idea of that term. It’s import at this day must be the same it was then. And it would be as unreasonable now to send us to seek it’s definition in the subsequent proceedings of that body as it would have been for them at that day to have referred us to such proceedings before they had come into existence. The meaning of the term must be supposed compleat at the time they used it, and to be sought for in those sources only which existed at the time. Constructions which do not  result from the words of the legislator, but lie hidden in his breast till called forth ex post facto by [subsequent] occasions are dangerous and not to be justified by ordinary emergencies.
Nor do we by this set up the parliament of England as the expositor of our constitution, but the law of parliament, as it existed and was evidenced by usage at the time the term in question was inserted in our instrument of government; a law coeval with the common law itself and no more liable as adopted by us to subsequent change from that body than their common or statute law which we have in like manner adopted: to suppose this branch of law not existing in our code, would shake the foundation of our whole legal system, since every legislative proposition which has been passed or rejected since the first establishment of a legislature in this country has been determined to be law, or not law by the forms of parliamentary proceedings.
With as little justice may it be said that this is referring for the definition of a term to multiplied disputes, which have for ages agitated the parliament of England, and which no time will decide; that it is proving what is clear by what is very obscure, and unsettling what is fixed; since we conceive that researches into parliamentary history will decisively shew that their practice in this matter has been clear, fixed, and antient; and that for ages past it has produced no agitation unless we call by that name some groundless assertions by the lords in the course of the last century. But these assertions they departed from in practice at the very time they advanced them and at all times after, they stand contradicted by the declarations of the commons, and the constant usage of both houses, which agreeing together are supposed to form the strongest evidence what the law of parliament is on this point. To prove this right as uniformly claimed and exercised by the commons and assented to in practice by the lords the delegates will subjoin some proceedings of parliament in addition to the passage cited by the senate.
That a bill for raising money by way of tax is a money bill, is admitted by the Senate and need not therefore be proved.
That bills for raising money by rates and impositions on merchandize are also considered as money bills will appear on recurring to the parliamentary proceedings of 1671, in which it is affirmed

   
   1 Parl. Deb.147, 153.

 ‘that there is a fundamental right in the house of commons alone in bills  of rates and impositions on merchandize as to the matter, the measure, and the  time,’ and also by their declaration of 1689. ‘that the commons have  always taken it for their undoubted privilege  (of which they have ever been  tender and jealous) that in all aids given to the king by the Commons the rate or tax ought  not to be any way altered by the lords,’ which is supposed to be the passage cited  by the Senate as of the year 1671.
That bills for applying forfeitures

   
   3. P.D.126

 in aid of the public revenue are not amendable by the lords appears by the  proceedings of 1700 on the bill for applying Irish forfeitures to the use of the public, to  which the lords were not permitted to make any amendments.
The right of levying money in whatever way being thus exercised by the Commons, as their exclusive office, it follows as a necessary consequence that they may also exclusively direct its application. ‘Cujus est dare, ejus est disponere,’ is an elementary principle both of law and reason: that he who gives may direct the application of the gift, or in other words may dispose of it: that if he may give absolutely he may also carve out the conditions, limitations, purposes and measure of the gift, seems as evidently true as that the greater power contains the lesser. Parliamentary usage

   
   1 P.D.290

 has accordingly approved this reasoning. In July 1678 the commons resolved  ‘that it is their undoubted and sole right to direct, limit, and appoint in all aids and supplies granted to the king the ends, purposes, considerations, conditions, limitations and qualifications of such  grants, which ought not to be changed by the house of lords.’


   
   [1] P.D. [320, 322]

 In December of the same year the commons having directed the payment of money and the  lords proposed an amendment thereto, the former declared ‘that their lordships  never before changed any such disposition made on a supply granted by the  commons.’


   
   [3] P.D. [182]

 In 1701 the lords having amended a bill for stating and examining the public accounts  by inserting a clause for allowing a particular debt, the commons disagreed to the amendment  and declared for a reason ‘that the disposition as well as granting  of money by act of parliament hath ever been in the house of commons; and that the amendment  relating to the disposal of money does entrench upon that right.’


   
   3 P.D. 251. 254. 255. 256.

 And to a bill of the same nature the year following, the lords having proposed an  amendment by adding the names of some commissioners, the commons disagreed to the amendment  and declared ‘that their right in granting, limiting, and disposing public  aids being the main hinge of the controversy they thought it of the highest concern that it  should be cleared and settled.’ They  then go on to prove the usage by precedents and declarations and from these conclude that the  limitation, disposition, and manner of ‘account belongs only to  them.’ In reply the Lords said ‘they declined all arguments  concerning the rights of the  commons in granting, limiting and  disposing public aids and therefore forebore to answer any arguments of that  kind’; but proceeded to insist that the business then depending was of quite  another nature. And at some subsequent conferences between the two houses during the same  session


   
   [3 P.]D.271 272. 273.

 it was repeatedly declared ‘that the lords could not supply any deficiency  or apply any surplusage of the public money in case any should be found’;  and this declaration does not appear to have been contradicted by the Lords either then or at  any time after.
These precedents are supposed to prove not only that the disposal or application of public money is equally with the raising of it the exclusive office of the commons, but also that it makes no difference whether it be of money then actually in the treasury, or yet to be raised on the people, nor whether the raising and disposing be in the same, or in separate bills.
Tho the precedents referred to by the Senate in the proceedings of the Council and H. of Burgesses in the years 1771, 1772, and 1773 (the first of which however we suppose to be mistaken for 1772) might perhaps be well accounted for from the nature of the amendments, from the history of the times, or from other causes, and tho’ the delegates might produce from the same records proofs much more decisive in their favor, yet they decline resting it on that bottom, because they do not think that the present determination should be influenced by the practice of those who have themselves only copied from the same original. Both their opinions and yours must be decided by an application of the same common rule. When the delegates therefore in their former reasons mentioned the proceedings of the Council and H. of burgesses they did not think it proper to refer to them as evidence of what the law of parliament was, but only to prove in general that they admitted it to be their law.
How dangerous it is to appeal to any other authorities from the parliamentary records the true text of decision will appear also by examining the whole passage of which a part only was cited from the commentaries of Judge Blackstone, a writer celebrated indeed but whether most for his attachment to the prerogatives of the crown or to the rights of the people would be worthy of consideration where the question is on one of those rights which have been of the greatest value to the people, the right of giving and disposing of their own money. That writer after the definition cited from his book by the Senate goes on to quote a passage from Judge Hale’s treatise on the jurisdiction of parliament, which is to be  found more at large in Bro[ke’s] abridgement entitled parl. pt. 4.

   
   parlmt.4.

 There it appears to be a saying of Kirbie a clerk of the parliament who lays down in  express terms or by direct implication these positions as of the law of parliament. 1. That  the Lords may amend a bill for granting aids. 2. That if the amendment be by shortening the  duration of the grant they need not return the bill to the commons for their concurrence. 3.  That the king may alter a bill. Brook indeed adds a quaere to the case; but that judge  Blackstone disapproved of it cannot be inferred from his words. It is therefore submitted to  the consideration of the Senate whether a writer who can cite or refer to such positions  without condemning them in decisive and unequivocal terms may be appealed to as an adequate  and impartial judge of the subject. He refers to no authority whatever for that part of his  opinion which the Senate quote and rely on. But  to waive further examination of the grounds of his opinion, the judges of the common law can  take no cognisance of the law of parliament; it can never come judicially in question before  them. Their sayings or opinions on the subject must be ever extrajudicial. And they have  accordingly always disclaimed a right to give judgment on them. Definitions therefore of  parliamentary law by any other court, by a member of a court, or by a private individual,  must be rejected as inauthoritative in a parliamentary disquisition.
For these reasons the Delegates still think that the Senate have no authority to amend the vote in question. But open to conviction if it can be shewn they are wrong, and actuated by a strong desire to promote the public service as well as to preserve the constitution entire, they propose to the senate, if they should still adhere to their former opinions, that a select committee may be appointed by each house to meet together in free conference and endeavor to define the office of the two houses in bills, clauses, and votes relating to money, and that such definition, if approved by both houses, may be confirmed by act of assembly.
